                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,               :         CRIM. CASE NO.
                                         :         3:17-CR-0230 (JCH)
                                         :         3:92-CR-0070 (JCH)
        v.                               :
                                         :
 JOHN MCCARTHY,                          :
      Defendant.                         :         APRIL 8, 2020
                                         :


         RULING ON DEFENDANT’S EMERGENCY MOTION (Doc. No. 88)

I.    INTRODUCTION

      Defendant John McCarthy (“McCarthy”) moves for immediate transfer to a

halfway house or, in the alternative, compassionate release under section 3582 of title

18 of the United States Code. See Emergency Motion (Doc. No. 88). McCarthy has

filed an identical Motion in his other criminal case. See Case No. 3:92-CR-0070, Doc.

No. 487. The Government opposes. See Memorandum in Opposition (Doc. No. 93).

      On April 2, April 3, and April 6, the court held telephonic conferences in an

attempt to explore the possibility of working with the Bureau of Prisons (“BOP”) to

coordinate the transfer of McCarthy from MDC Brooklyn to a halfway house in

Connecticut without modifying or reducing McCarthy’s sentence. See Docs. No. 96,

101, and 103. These efforts were unsuccessful. On April 8, the court heard oral

argument on the Emergency Motion via videoconference. See Doc. No. 107.

      For the reasons that follow, McCarthy’s Motion for compassionate release is

granted. McCarthy’s sentence is reduced to time served pursuant to Section

3582(c)(1)(A) of title 18 of the United States Code, and he shall be immediately

released from BOP custody. Upon his release, McCarthy shall be subject to the

                                             1
additional conditions imposed in the Court’s Order of Release. All other aspects of

McCarthy’s sentence remain unchanged.1

II.     BACKGROUND

        On January 4, 2019, McCarthy was convicted by guilty plea of one count of

armed bank robbery in violation of section 2113(a) and 2113(d) of title 18 of the United

States Code. See Judgment (Doc. No. 81). This court sentenced McCarthy to a term

of imprisonment of 38 months, followed by a term of supervised release of five years.

Id. The court also imposed several Special Conditions of Supervised Release. The first

Special Condition provides that, upon McCarthy’s completion of his term of

imprisonment, he would immediately begin his term of supervised release in a facility

where he will receive intensive mental health treatment. Judgement at 1. The court

also recommended to the Bureau of Prisons that it “not provide the defendant access to

any early release programs as part of his sentence in light of the special conditions of

supervised release that have been imposed immediately upon the defendant’s release.”

Id. at 2.

        While McCarthy was serving his sentence, a team, consisting of the United

States Probation Officer who will supervise McCarthy, McCarthy’s defense counsel and

her staff, and a case counselor from the Bureau of Prisons, had worked together to

secure McCarthy’s admission to a facility where he can receive intensive mental health


        1     The court denies McCarthy’s Motion insofar as it moves the court to order the BOP to
designate a halfway house as the place of confinement where McCarthy would serve the remainder of his
sentence. The court has no authority to direct the BOP as to how McCarthy’s sentence is carried out.
See United States v. Kanabou, 726 Fed. Appx. 21, 25 n.1 (2d Cir. 2018) (“[I]t is well established that the
district court does not control how the Executive Branch carries out a defendant’s sentence.”) (citing 18
U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the prisoner's imprisonment.”)); see
also United States v. Mustafa, 753 Fed. Appx. 22, 43 (2d. Cir. 2018) (“The Bureau of Prisons (“BOP”) is
charged by law with the responsibility for designating convicted federal defendants to appropriate penal
facilities”).

                                                    2
and substance abuse treatment upon release from prison consistent with the court’s

order. See id. 2–3. To facilitate McCarthy’s ultimate discharge from the BOP on May 4,

2020, McCarthy was recently moved out from FCI Cumberland for transfer to FCI

Danbury. It was expected that, while at FCI Danbury, the Greater Bridgeport Mental

Health Center would interview McCarthy in advance of his discharge from Danbury. Id.

at 3.

        McCarthy’s transfer to FCI Danbury never occurred. McCarthy was in transit at

MDC Brooklyn when the BOP shut down all movement of inmates between facilities in

response to the COVID-19 outbreak. Id. While incarcerated at MDC Brooklyn, New

York City has become the epicenter of the COVID-19 epidemic in the United States. As

expected, the virus has also spread to the city’s prisons. On March 21, 2020, a person

jailed at MDC Brooklyn was diagnosed with COVID-19, the first coronavirus case of a

detainee in the federal prison system. See Michael Balsamo, 1st Fed Inmate Tests

Positive for Corona Virus, Associated Press (Mar. 21, 2020), https://apnews.com/

ec49cc7f4d1b00bc5010dfb6d935e042 (last visited Apr. 8, 2020). As of April 7, 2020,

two inmates at MDC Brooklyn and six staff have tested positive for COVID-19. See

COVID-19 Coronavirus, Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp

(las visited Apr. 8, 2020).

        McCarthy is especially vulnerable to the virus because of his age and his health.

McCarthy is 65 years old and suffers from a host of medical ailments, including chronic

obstructive pulmonary disease (“COPD”) and asthma. See BOP Health Problems (Doc.

No. 73-6). Additional BOP records document that McCarthy suffered from pneumonia

and lung infection in 2019 at MDC Brooklyn while in transit to his BOP designation. See



                                             3
BOP Health Services Clinical Encounter (Doc. No. 99). According to the Center for

Disease Control and Prevention, McCarthy’s age and underlying medical conditions put

him at a higher risk for severe illness from COVID-19. See Groups at Higher Risk for

Severe Illness, Center for Disease Control and Prevention, https://www.cdc.gov

/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last visited

Apr. 8, 2020).

        While incarcerated at MDC Brooklyn, GBMHC staff have been unable to connect

with McCarthy, facilitate his screening, or speak with BOP mental health staff. Id. at 3.

Furthermore, McCarthy’s counsel has been able to speak with McCarthy only once

briefly, in spite of many attempts to do so.2 Id. at 4. Because counsel has not had the

opportunity to speak with McCarthy in any significant way, it is unclear if McCarthy has

submitted to the BOP an application for a sentence modification or compassionate

release. The inability of counsel and GBMHC to communicate with McCarthy also

frustrate discharge planning efforts and McCarthy’s ability to comply with the court’s

Special Condition of Supervise Release involving inpatient mental health treatment.

        On March 31, 2020, McCarthy filed an Emergency Motion (Doc. No. 88). In that

Motion, McCarthy moves the court to release McCarthy from MDC Brooklyn, and allow

him to serve the remainder of his sentence at a halfway house. Mot. at 1. In the

alternative, McCarthy moves for a reduction of his term of imprisonment under the

federal compassionate release statute. Id. (citing 18 U.S.C. § 3582(c)(1)(A)).




        2  Counsel for McCarthy report that, on fifteen separate occasions, counsel have contact BOP
staff regarding discharge planning and to attempt to speak with Mr. McCarthy. See Notice of
Supplemental Authority (Doc. No. 96) at 3. BOP staff were unresponsive. See id.

                                                   4
III.   DISCUSSION

       McCarthy moves for release under section 3582(c)(1)(A) of title 18 of the United

States Code. As amended by the First Step Act, section 3582(c)(1)(A) authorizes the

court to modify terms of imprisonment as follows:

       [T]he court . . . upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
       from the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a)
       to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction . . . and that such a
       reduction is consistent with applicable policy statements issued by the
       Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

       Accordingly, in order to be entitled to relief under the statute, McCarthy must both

meet the exhaustion requirement and demonstrate that “extraordinary and compelling

reasons” warrant a reduction of his sentence. The court addresses these requirements

in turn.

       A.     Exhaustion

       Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement” that “must

be strictly enforced.” United States v. Monzon, No. 99-CR-157, 2020 WL 550220, at *2

(S.D.N.Y. Feb. 4, 2020) (citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir.

2004) (internal quotation marks and alterations omitted)). However, as courts in this

Circuit have held, the requirement of completing the administrative process may be

waived “if one of the recognized exceptions to exhaustion applies.” United States v.

Perez, No. 17-CR-513-3, 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020); see also


                                              5
United States v. Colvin, No. 19-CR-179, 2020 WL 1613943, at *2 (D. Conn. Apr. 2,

2020) (“[I]n light of the urgency of [d]efendant’s request, the likelihood that she cannot

exhaust her administrative appeals during her remaining eleven days of imprisonment,

and the potential for serious health consequences, the [c]ourt waives the exhaustion

requirement of Section 3582(c)(1)(A).”); United States v. Zukerman, No. 16-CR-194,

2020 WL 1659880, at *2 (S.D.N.Y. Apr. 3, 2020).

       “Even where exhaustion is seemingly mandated by statute . . ., the requirement

is not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). There are

generally three bases for waiver of an exhaustion requirement. See Perez, 2020 WL

1546422, at *2 (discussing exceptions to statutory exhaustion in context of motion for

compassionate release during COVID-19 pandemic).

       “First, exhaustion may be unnecessary where it would be futile, either because

agency decisionmakers are biased or because the agency has already determined the

issue.” Washington, 925 F.3d at 118. “[U]ndue delay, if it in fact results in catastrophic

health consequences, could make exhaustion futile.” Id. at 120. Second, “exhaustion

may be unnecessary where the administrative process would be incapable of granting

adequate relief,” including situations where “the relief the agency might provide could,

because of undue delay, become inadequate.” Id. at 119-20. Third, “exhaustion may

be unnecessary where pursuing agency review would subject plaintiffs to undue

prejudice.” Id. at 119.

       All three exceptions apply here. First, exhaustion would be futile. “[U]ndue

delay, if it in fact results in catastrophic health consequences, could make exhaustion

futile.” Washington, 925 F.3d at 120–21. Here, McCarthy’s age and underlying health



                                             6
issues, when considered in light of the spread of COVID-19, demonstrate that further

delay could likely result in such catastrophic health consequences, including death.

See New York v. Sullivan, 906 F.2d 910, 918 (2d Cir. 1990) (holding that waiver was

appropriate where “enforcement of the exhaustion requirement would cause the

claimants irreparable injury” by risking “deteriorating health, and possibly even . . .

death”). Even a few weeks’ delay carries the risk of catastrophic health consequences

for McCarthy. Second, “given the brief duration of Defendant’s remaining term of

imprisonment, the exhaustion requirement likely renders BOP incapable of granting

adequate relief, as [his] sentence will likely already have expired by the time [his]

appeals are exhausted and would certainly already have expired by the time the thirty-

day waiting period ends.” Colvin, 2020 WL 1613943, at *2. Finally, and obviously,

McCarthy could be unduly prejudiced by such delay. Clearly, given his conditions,

McCarthy is at great risk of succumbing to COVID-19. Further, he is prejudiced by his

inability to obtain a mental health assessment that will allow him to satisfy the court’s

Special Conditions of Supervised Release and to receive desperately needed mental

health treatment.

       Thus, in light of the urgency of McCarthy’s request, the likelihood that he cannot

exhaust his administrative appeals during his remaining 26 days of imprisonment, and

the potential for serious health consequences, the court waives the exhaustion

requirement of section 3582(c)(1)(A). See Perez, 2020 WL 1546422, at *2 (waiving

exhaustion requirement for sentence ending approximately three weeks after

defendant’s request to BOP); Colvin, 2020 WL 1613943, at *2 (citing Washington v.

Barr and waiving exhaustion requirement where defendant had eleven days of custodial



                                              7
sentence remaining); Zukerman, 2020 WL 1659880, at *2; United States v. Powell, No.

1:94-CR-316(ESH), Doc. No. 98, (D.D.C. Mar. 28, 2020) (finding administrative

exhaustion futile, waiving section 3582(c)(1)(A)’s exhaustion requirement, and granting

motion for compassionate release in light of COVID-19 pandemic and defendant’s

underlying health issues).

       B.     Extraordinary and Compelling Reasons for Release

       Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of

“extraordinary and compelling reasons,” and only if “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Congress never

defined the term “extraordinary and compelling reasons,” except to state that

“[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 944(t). Rather, Congress

directed the Sentencing Commission to define the term. The Commission did so prior

to the passage of the First Step Act, which amended section 3852(c)(1)(A) to allow

prisoners to directly petition courts for compassionate release and removed the BOP’s

exclusive ‘gatekeeper’ role. See United States v. Rodriguez, No. 2:03-cr-00271, 2020

WL 1627331, at *2 (E.D. Pa. Apr. 1, 2020).

       Section 1B1.13 of the Sentencing Guidelines explains that a sentence reduction

under section 3582(c)(1)(A) may be ordered where a court determines, “after

considering the factors set forth in 18 U.S.C. § 3553(a),” that

       (1)(A) Extraordinary and compelling reasons warrant the reduction; . . .

       (2) The defendant is not a danger to the safety of any other person or to
       the community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.




                                             8
In subsections (A)-(C) of the Application Note to section 1B1.13, the Commission

enumerated three specific “reasons” that qualify as “extraordinary and compelling”: (A)

terminal illness diagnoses or serious medical, physical or mental impairments from

which a defendant is unlikely to recover, and which “substantially diminish” the

defendant's capacity for self-care in prison; (B) aging-related health decline where a

defendant is over 65 years old and has served at least ten years or 75% of his

sentence; or (C) two family related circumstances.3 See id. cmt. n.1(A)-(C). The policy

statement also added a catchall provision for “extraordinary and compelling reason[s]

other than, or in combination with, the reasons described in subdivisions (A) through

(C).”4 Id. cmt. n.1(D).

        The court concludes that Defendant has demonstrated extraordinary and

compelling reasons justifying his release under section 3582(c)(1)(A) and section



        3As to Application Note 1(A), the court is unable to apply this subsection due to the total
breakdown in communication with the BOP at MDC Brooklyn, and the inability of counsel to obtain
records which might reflect conditions satisfying subsection (A) or to request that a physician provide
such an assessment.

          Similarly, although the court does not rely upon Application Note 1(B), the court does note that
McCarthy is 65 years old and, to this court’s understanding, COPD worsens with the aging process. The
inability to obtain medical records frustrates this court’s ability to determine whether he is suffering from
aging-related health decline.
        4
           Application Note 1(D)'s prefatory language requires a determination by the BOP Director. See
U.S.S.G. § 1B1.13 cmt. n.1(D) (“As determined by the Director of the Bureau of Prisons, there exists in
the defendant's case an extraordinary and compelling reason other than, or in combination with, the
reasons described in subdivisions (A) through (C).”). The Sentencing Commission has not updated its
policy statement to account for the changes imposed by the First Step Act, which removed the BOP’s
gatekeeping role from section 3582(c)(1)(A). “Accordingly, a majority of district courts have concluded
that the ‘old policy statement provides helpful guidance, [but] . . . does not constrain [a court's]
independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence reduction
under § 3852(c)(1)(A).’” Rodriguez, 2020 WL 1627331, at *4 (quoting United States v. Beck, No. 13-CR-
186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019)) (collecting cases).

        This court finds the reasoning of those decisions persuasive. The court therefore concludes that it
“has discretion to assess whether [McCarthy] presents “extraordinary and compelling reasons” for his
release outside of those listed in the non-exclusive criteria of subsections (A)-(C) of the old policy
statement.” Rodriguez, 2020 WL 1627331, at *6.

                                                      9
1B1.13 of the Sentencing Guidelines. McCarthy is 65 years old and suffers from

COPD, asthma, and other lung-related ailments. These medical conditions are well-

documented and serious, and they substantially increase his risk of severe illness if he

contracts COVID-19. See Groups at Higher Risk for Severe Illness, Center for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited Apr. 8, 2020). The defendant’s age

and medical condition, taken in concert taken in concert with the COVID-19 public

health crisis, constitute an extraordinary and compelling reason to reduce McCarthy’s

sentence. See United States v. Gonzalez, No. 18-CR-1536155, 2020 WL 1536155, at

*3 (approving compassionate release where defendant “is in the most susceptible age

category (over 60 years of age) and her COPD and emphysema make her particularly

vulnerable”); United States v. Hernandez, No. 18-CR-834, 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (finding “extraordinary and compelling reasons” to reduce the

defendant’s sentence due to defendant’s asthma and the “heightened medical risk

presented to [the defendant] by the COVID-19 pandemic”); Rodriguez, 2020 WL

1627331, at *2 (granting compassionate release because for a diabetic inmate, “nothing

could be more extraordinary and compelling than this pandemic”); United States v.

Campagna, No. 16-CR-78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020)

(“Defendant’s compromised immune system, taken in concert with the COVID-19 public

health crisis, constitutes an extraordinary and compelling reason to modify to

Defendant’s sentence on the grounds that he is suffering from a serious medical

condition that substantially diminishes his ability to provide self-care within the

environment of the RCC.”); Perez, 2020 WL 1546422, at *2 (“Perez meets th[e]



                                             10
requirement [of Application Note 1(D)] as well, because he has weeks left on his

sentence, is in weakened health, and faces the threat of a potentially fatal virus. The

benefits of keeping him in prison for the remainder of his sentence are minimal, and the

potential consequences of doing so are extraordinarily grave.”); see also United States

v. Perez, No. 19-CR-297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)

(granting bail application, pursuant to section 3142(i), of 65-year-old defendant with

COPD, in light of “unique confluence of serious health issues and other risk factors

facing this defendant, . . . which place him at a substantially heightened risk of

dangerous complications should [he] contract COVID-19”).

       Accordingly, the court finds that McCarthy has demonstrated extraordinary and

compelling reasons justifying his release.

       C.     Other Considerations

       Section 1B1.13 of the Guidelines further provides that a court may reduce a term

of imprisonment only if the court determines that “[t]he defendant is not a danger to the

safety of any other person or to the community[,]” U.S.S.G. § 1B1.13(3), and only after

the court considers the factors set for in section 3553(a) of title 18 of the United States

Code, id.

       First, the court concludes that McCarthy is not a danger to the safety of others or

to the community. After serving 25 years imprisonment for a previous conviction,

McCarthy was released to the Chase Center, a halfway house in Waterbury,

Connecticut. According to records obtained from the Chase Center, McCarthy excelled

there. He was “compliant with all program rules and regulations. He has been a model

client in all respects. Mr. McCarthy has not violated any of the program rules.” Chase



                                             11
Center BOP Case Notes (Doc. No. 73-34), at 2. Although the instant crime for which

McCarthy was convicted is no doubt serious, McCarthy’s previous success at the Chase

Center demonstrates that McCarthy’s release today to a halfway house will not present

a risk to others or to the community.

       Finally, the court concludes that the factors set forth in section 3553(a) of title 18

of the United States Code weigh in favor of McCarthy’s release. Because section

3553(a) establishes factors to consider in initially imposing a sentence, not every factor

applies here. The applicable factors are:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed—

              (A) to reflect the seriousness of the offense, to promote respect for
              the law, and to provide just punishment for the offense;

              (B) to afford adequate deterrence to criminal conduct;

              (C) to protect the public from further crimes of the defendant; and

              (D) to provide the defendant with needed educational or vocational
              training, medical care, or other correctional treatment in the most
              effective manner; ... [and]

       (6) the need to avoid unwarranted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct[.]


18 U.S.C. § 3553(a). The statute also mandates: “The court shall impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2).” Id.

       As to the first factor, the court has already noted that McCarthy’s offense

conduct—involving armed bank robbery—is very serious. As to McCarthy’s history and



                                             12
characteristics, the record clearly indicates that McCarthy requires intensive mental

health treatment. McCarthy’s release to a halfway house, where staff from Greater

Bridgeport Mental Health Center can interview McCarthy in advance of admitting him for

inpatient care, provides the best chance for McCarthy to receive the mental health care

he requires.

        The second factor is the need for the sentence imposed to serve the enumerated

purposes of punishment. Id. § 3553(a)(2). The court should “impose a sentence

sufficient, but not greater than necessary, to comply with [these] purposes.” Id. §

3553(a). McCarthy has been incarcerated for more than 31 months, and now has only

26 days until his expected discharge.5 The sentence that McCarthy has served is long

enough to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, afford adequate deterrence to criminal conduct, and

protect the public from further crimes of McCarthy. To prolong his incarceration further

would be to impose a sentence “greater than necessary” to comply with the statutory

purposes of punishment.

        Finally, as only 26 days remain until McCarthy’s expected discharge, his early

release will not create any meaningful sentence disparities.

IV.     CONCLUSION

        For the foregoing reasons, McCarthy’s Emergency Motion (Doc. No. 88) is

granted. McCarthy’s sentence is reduced to time served pursuant to section



        5 Had McCarthy been transferred to FCI Danbury, there is a strong chance that he would have

already been screened by the Greater Bridgeport Mental Health Center, and that he would have already
been released into an inpatient mental health facility in compliance with this court’s Special Conditions of
Supervised Release. The court contemplated amending its recommendation to the BOP to permit this.
However, Government’s counsel assured the court that this recommendation was not the reason that
McCarthy had not been granted early release but rather, that BOP could not locate his file.

                                                     13
3582(c)(1)(A) of title 18 of the United States Code, and he shall be immediately

released from BOP custody. Upon his release, McCarthy shall be subject to the

additional conditions imposed in the court’s Order of Release. All other aspects of

McCarthy’s sentence remain unchanged.

SO ORDERED.

      Dated this 8th day of April 2020 at New Haven, Connecticut.



                                         /s/ Janet C. Hall
                                         Janet C. Hall
                                         United States District Judge




                                           14
